955 F.2d 45
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph M. WHALEY, Defendant-Appellant.
No. 91-5587.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1992.

1
Before MILBURN and RYAN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Joseph M. Whaley pleaded guilty to one count of aiding and abetting the distribution of LSD, in violation of 21 U.S.C. § 841(a)(1).   The district court sentenced Whaley to a 151 month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


4
Upon consideration, we find no merit to the appeal.   Counsel for Whaley objects to the total weight of the LSD and its carrier medium (sugar cubes) being used to calculate Whaley's base offense level.   This argument has been considered and rejected in previous decisions.   Chapman v. United States, 111 S.Ct. 1919, 1927-29 (1991);   United States v. Elrod, 898 F.2d 60, 61-63 (6th Cir.)  (per curiam), cert. denied, 111 S.Ct. 104 (1990).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern district of Michigan, sitting by designation